Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144579(55)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  BRENT HARRIS,                                                                                            Mary Beth Kelly
      Plaintiff-Appellee,                                                                                  Brian K. Zahra,
                                                                                                                      Justices

  v                                                                 SC: 144579
                                                                    COA: 300256
                                                                    Oakland CC: 2009-102219-NF
  AUTO CLUB INSURANCE ASSOCIATION,
      Defendant-Third Party Plaintiff-Appellee,
  and

  BLUE CROSS BLUE SHIELD OF MICHIGAN,
       Third Party Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to strike Auto Club Insurance Association’s
  brief on appeal and request for oral argument is considered, and it is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2012                    _________________________________________
         h1106                                                                 Clerk